Title: To John Adams from Richard Cranch, 11 January 1786
From: Cranch, Richard
To: Adams, John


     
      
       Dear Brother
       Bos[ton] Jany. 11th. 1786.
      
      Mr. John Jenks, the Bearer, has this moment inform’d me that he shall sail for London this Day in Capt. Lyde. As he has been so long connected with our most valuable Friend Doctr Tufts, and is knowing to so many of our Friends and Relations, I think it must be a Pleasure to you and you Family to see him in London. He comes, as I am inform’d, in behalf of some Merchants in Salem to transact some Business of importance in which they are concerned. He expects to be back in the Spring, and will gladly take Charge of any thing you may want to send by him. I left your dear Charles at our House Yesterday he is very well, and behaves exceeding well at the University. It is now the long Winter Vacancy. Your Sons, Mr. Thaxter, and the rest of our Friends at Haverhill were well last Week. Please to give my most affectionate Regards to my dear Sister and to your amiable Daughter, and believe me to be your obliged Friend and Brother—
      
       Richard Cranch
      
     
     
      Our Friends are all well— You will have Letters from all of us by Lyde.
      Before I had seal’d my Letter the Post from Haverhill came in, and bro’t a Letter for your dear Partner, which I have given in charge to Mr. Jenks, I suppose it contains several Letters.
     
    